Pettit, C. J.
—The transcript is not verified by the seal of the court below, nor is there any assignment of error of which we can take notice,'the assignments being only causes for a new trial in the court below, and there being no assignment for overruling a motion for a new trial.
The appeal is dismissed, at the costs of the appellant.
*479CASES • ARGUED AND DETERMINED IN THE SUPREME COURT OF JUDICATURE OF THE STATE OF INDIANA, AT INDIANAPOLIS, MAY TERM, 1873, IN THE FIFTY-SEVENTH YEAR OF THE STATE.